— In a negligence action it appeared that the plaintiff was driving an ambulance on an emergency call. At a street intersection the defendant’s truck was driven in the pathway of the ambulance. In making a sudden turn to avoid the collision, the ambulance overturned, injuring plaintiff. The complaint was dismissed at the close of plaintiff’s case. As the record stands, viewed most favorably to plaintiff, the driver of the truck heard the signals from the ambulance and pursued a hesitant and uncertain course partly across the intersection. Judgment reversed on the law and a new trial granted, with costs to appellant to abide the event, on the ground that the evidence presented questions of fact as to negligence and contributory negligence. Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.